The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 31, 2014

                                     No. 04-14-00753-CR

                                    Sherri Dee BUCHANS,
                                           Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013CR7558
                        Honorable Maria Teresa Herr, Judge Presiding


                                        ORDER

    The court reporter’s motion for extension of time to file the reporter’s record is
GRANTED. Time is extended to January 16, 2015.



                                                    _________________________________
                                                    Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of December, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court